DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on June 16, 2017. It is noted, however, that applicant has not filed a certified copy of the AU 2017902302 application as required by 37 CFR 1.55.
An attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign application 2017902302 to which priority is claimed has FAILED on 11/18/2021. Please contact the Electronic Business Center for more assistance with telephone number listed below within the conclusion.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,182,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations. For example: 
Instant Application
U.S. Patent No. 11,182,723
1. A system for monitoring core body movement, comprising: 
a sensor device for collecting a data set representing a plurality of separate core body movements being made over time; 
a processor for determining a plurality of risk scores from the data set, wherein determining each of the risk scores comprises determining a set of risk factor coefficients based on the body movements from the data set, each risk coefficient representing a different type of risk associated with body movements, and the risk coefficients being multiplied together in the determining of each of the plurality of risk scores; and an output device for indicating the risk scores.
1. A system for monitoring core body movement, comprising: 
a sensor device for collecting a data set representing a plurality of separate core body movements being made over time;
 a processor for determining a plurality of risk scores from the data set, wherein the processor is configured to determine a duration of a plurality of movements before rest occurs using the data set, wherein the processor is configured to predict an amount of exertion in each movement using the data set, wherein determining each of the risk scores comprises determining a set of risk factor coefficients based on the body movements from the data set, each risk coefficient representing a different type of risk associated with body movements, and the risk coefficients being multiplied together in the determining of each of the plurality of risk scores wherein one of the risk factor coefficients is based on the determined duration of activity before rest occurs, wherein one of the risk factor coefficients is based on the predicted amount of exertion in each movement; and an output device for indicating the risk scores.
Claim 2-14 are similarly identical.
Claims 2-14 are similarly identical.


 Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Little (US 20090135009 A1) in view of Vasiliu-Feltes (US 20180261309 A1).
Claim 1.Little teaches a system for monitoring core body movement, comprising: 
a sensor device for collecting a data set representing a plurality of separate core body movements being made over time
([0031] Sensors 123 can be configured to transmit data continuously throughout the day, at or during specified periods of time, or in response to the detection of a particular event. [0085])
a processor for determining a plurality of risk scores from the data set, wherein determining each of the risk scores comprises determining a set of risk factor coefficients based on the body movements from the data set, each risk coefficient representing a different type of risk associated with body movements
([0011] The trunk angle, thigh angle, and/or trunk rotation values are used to calculate a risk level associated with the subject's movement. In addition, the angle data is used to classify the movement into at least one predetermined lifting strategy, e-.g-., stoop, squat, and semi-squat. In various embodiments, the strategies also including lifting strategies that incorporate trunk rotation. In one embodiment, the risk level calculation is also based in part on the lifting strategy employed by the subject. The risk level calculation may be based in addition, or in the alternative, on predetermined movement thresholds
[0079-[0082] The processor 432 classifies the movement into one or more predetermined movement classes and associates a risk level associated with the movement.)
, and further discloses the process of comparing processed values and using risk assessment processor to determine a output indicating risk scores from multiple sensors utilizing an algorithm ([O060]); and an
output device for indicating the risk scores ([0085] device 434 is a display screen. In such embodiments, the processor may direct the display to render a textual or graphical warning in response to the processor detecting movements posing elevated risks to the subject 402.)
but does not specifically disclose the risk coefficients being multiplied together in the determining of each of the plurality of risk scores; and an output device for indicating the risk scores.
However, Vasiliu-Feltes, in a similar field endeavor related to computing risk scores, teaches the process
of disclose the risk coefficients being multiplied together in the determining of each of the plurality of risk scores (([0040] Various methods can be employed to compute the risk score. In certain example embodiments, the risk score is calculated by multiplying two or more of the coefficients.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of
invention to use the process of disclose the risk coefficients being multiplied together in the
determining of each of the plurality of risk scores as taught by Vasiliu-Feltes within the system of Little
for the purpose of enhancing the system to determine the general efficiency of body movement based
on the combination of sensors to determine the status of user’s movements over a significant period of
time.

Claim 2. Little and Vasiliu-Feltes teach the system according to claim 1, wherein the sensor device and the processor are in a single monitoring device for each user
(Little [0093] [0094] Fig 5a, 5b)
Claim 3. Little and Vasiliu-Feltes teach the system according to claim 1, wherein the data set representing body movements comprises a back bending angle and a torso twisting angle of each movement and one of the risk coefficients is based on back bending angle and torso twisting angle
(Little [0028] [0084] There are sensors available for determining the body posture of employees 111, particularly while lifting heavy objects. Several suitable sensor systems are described below in relation to FIGS. 4A-5B.).

Claim 4. Little and Vasiliu-Feltes teach the system according to claim 1, wherein the data set representing body movements further comprises a static posture time of each movement and one of the risk coefficients is based on the static posture time, wherein the static posture time is the time at which the posture during the movement is static
(Little [0098] After data collection is activated, for a predetermined period of time, preferably on the order of about 5 seconds, the wearer remains relatively still in a fully upright position. This allows the portable computing device 408 to receive sufficient data from the sensors 404 and 406 to determine baseline acceleration and rotation values (i.e., the Baseline and Equilibrium values described above). In one embodiment, the portable computing device 408 uses an average of the values collected during this time period as the baseline values. )

Claim 5. Little and Vasiliu-Feltes teach the system according to claim 1, wherein one of the risk factor coefficients is based on frequency of activity, wherein the frequency is how often a set of movements occurs 
(Little [0084] e.g. the risk coefficients are the trunk angles which are monitored over time indicating a high risk based on the repetitiveness).
Claim 6. Little and Vasiliu-Feltes teach the system according to claim 1, wherein one of the risk factor coefficients is based on a duration of rest between movements
(Little [O039) break times [O083} In alternative embodiments, the processor 432 classifies movements into additional categories corresponding, @.g., additional Lifting strategies, hybrid lifting strategies, and certain non-lift movements).

Claim 7. Little and Vasiliu-Feltes teach the system according to claim 1, wherein one of the risk factor coefficients is based on a duration of activity before rest
([O098] After data collection is activated, for @ predetermined period of time, preferably on the order of about 5 seconds, the wearer remains relatively still in a Fully upright position. This allows the portable computing device 408 to receive sufficient data from the sensors 404 and 406 to determine baseline acceleration and predation values (i.e., the Baseline and Equilibrium values described above). Tn one embodiment, the portable computing device 40e@ uses an average of the values collected during this time period as the baseline values.}.

Claim 8. Little and Vasiliu-Feltes teach the system according to claim 1, wherein one of the risk factor coefficients is based on an amount of predicted exertion in each movement
(Little [O060] Computing device 206 provides employee 302 with immediate feedback about his lifting behavior through & stimulus. For example, & might may blink whenever employee S02 adopts unsafe Lifting behavior. Alternatively, a vibrating apparatus worn by employee 2302 or an audio stimulus is activated to relay the same message. Tn one implementation, feedback stimuli is activated by computing device 306 only when employee actions pass a certain quantitative threshold, To obtain a safety evaluation score to compare to the threshold, computing device 306 applies a quantitative algorithm to the received data, Feedback may be provided in real-time or at a later date. For example, feedback may be given at regular intervals or upon an employee exceeding a safety threshold.}.).

Claim 9. Little and Vasiliu-Feltes teach the system according to claim 1, wherein one of the risk factor coefficients is based on a frequency of movements in a given time before a rest occurs
(Little [0084 the processor… Based on a review of the clinical literature it was determined that three movements in particular posed increased risk to subjects 402: lifts in which the subject exhibits greater than 60.degree. of trunk angle, lifts in which the subject 402 exhibits thigh angle of greater than 45.degree., or lifts in which the subject 402 rotates in transversal plan more than 10.degree. during a lift. ]).

Claim 10. Little and Vasiliu-Feltes teach the system according to claim 1, wherein one of the risk factor coefficients is based on a value determined by the amount of classified exertion in each movement as a function of angle measurements over time
(Little [0084] As mentioned above, the processor 432, in addition to classifying detected movement, assigns a risk level to the movement. The granularity of risk determination, in various embodiments, ranges from a binary risk determination (i.e., high risk or not high risk) to a highly granular assessment.).

Claim 11. Little and Vasiliu-Feltes teach the system according to claim 1, wherein the risk factor coefficients comprise a value determined by one or more of the following: the amount of time taken to bend down; the amount of time to bend up, the jerkiness of a movement, the angle of the torso at the end of the movement, the smoothness of acceleration through the movement, the area under a curve mapping an angle of bending of a movement over time, and the sum of acceleration of a movement over time 
(Little [0084] the risk assessment may involve a more complex function of the trunk angle, thigh angle, object weight, lifting strategy, horizontal distance traveled during a lift, vertical height lifted, load stability, locomotion data, the slope of the ground, lift frequency, lift rate, individual lifter characteristics, and/or temperature.).

Claim 12. Little and Vasiliu-Feltes teach the system according to claim 1, wherein the processor for determining the plurality of risk scores is configured to determine the amount of exertion by determining a period of time at which a user is bending and twisting
(Little [0081] [0084] the processor 432 uses rotation data solely to determine trunk rotation, in other embodiments the processor 432 uses rotation data to determine segment angles. the processor 432, in addition to classifying detected movement, assigns a risk level to the movement. The granularity of risk determination, in various embodiments, ranges from a binary risk determination (i.e., high risk or not high risk) to a highly granular assessment.).

Claim 13. Little and Vasiliu-Feltes teach the system according to claim 1, wherein the determined amount of exertion is used to calculate an inferred weight being handled by a user
(Little [0057], [0059]-[0060] For example, it could be considered unsafe for an employee weighing 110 lbs. and in poor physical shape to lift a 50 lbs. object, while a different employee weighing 150 lbs. and in good shape could do the same task safely. Static data stored in database 308 optionally includes industry safety standards set by NIOSH and OSHA.).

Claim 14. Little and Vasiliu-Feltes teach the system according to claim 1, wherein the risk factor coefficients are progressively determined over time, by cumulative analysis of the data set over a working period
(Little [0080]-[0081] e.g. the prior art is achieving a baseline/equilibrium value and continues to collect data to determine a matching pattern against previously observed data. Therefore, progression of data is accumulated and a cumulative analysis is determined over a period of time.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/     Examiner, Art Unit 2689